PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
















BEFORE THE PATENT TRIAL AND APPEAL BOARD

Application Number: 15/441,857
Filing Date: 24 February 2017
Appellant(s): Curbow et al. 



__________________
John Hilten
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed October 28, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 14, 2021 (hereinafter “Final Office Action") from which the appeal is taken is being maintained by the examiner. 

The following ground(s) of rejection are applicable to the appealed claims:
The rejection of claims 23-43 under 35 U.S.C. 103 as being unpatentable over US 9,426,883 to McPherson et al. in view of US 9,300,285 to Pang, as evidenced by US 7,292,451 to Rodriguez and US 2015/0162321 to Briere.

(2) Response to Argument
The Decision on Appeal mailed November 16, 2020 already affirmed the decision of the Examiner rejecting claims 1-12, 14-18, and 20-22 (now cancelled).  Examiner’s decision to reject claims 23-43 subject to this second Appeal is based on the same combination of prior art references in the prior art rejection grounds appealed in the first Appeal.  While additional features that were not recited in the claims at issue in the first appeal are recited in claims 23-43, these features are deemed to be disclosed in the same combination of prior art references applied in the prior art rejection(s) appealed in the first appeal.  Appellants’ arguments repeat the same/similar arguments raised in the first appeal.  For example, as to the feature of claim 23 that the clamping circuit is configured to clamp a voltage at the gate of the plurality of power devices to less than 10V peak to peak, the previous Decision on Appeal at pp. 8-9 already affirmed the 
In summary, the Final Office Action rejects claims 23-43 under 35 U.S.C. 103 as being unpatentable on the ground that it would have been obvious to a person of ordinary skill in the art to modify the Fig. 2 circuit of US 9,426,883 to McPherson et al. (“McPherson”) so as to clamp the gate(s) of NMOSFETs of McPherson’s half-bridge (e.g., Col. 4 ll. 28-31 of McPherson) within the power device 500 by using a clamping switch as taught by US 9,300,285 to Pang to thereby reduce the miller capacitance effect and allow clamping of the gate voltage.  McPherson has the same assignee as the present application on appeal and discloses in Figs. 1-22 the same structure as that of Figs. 4-25 of the present application; the claimed invention of the present application adds a clamping circuit to the same structure (e.g., Figs. 1-3 of the present application), wherein the addition would have been obvious to a person of ordinary skill in the art in view of Pang.  Here, clamping is required to prevent a turned-off power transistor like PSW in Fig. 3 of Pang from unintentionally turning on when its collector voltage sharply increases and the increase is transferred to the gate of PSW due to a parasitic Miller capacitance between the collector and the base (Pang at Col. 1 ll. 28-37).  Further, since it was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention that a clamping circuit and a clamp trigger mechanism may be integrated with a power device (an official notice of the foregoing fact was previously taken as shown in the Final Office Action), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to integrate/arrange the above discussed clamping circuit for 500 and 
First, Appellant argues in pp. 10-28 that the above-modification of the Fig. 2 arrangement of McPherson so as to clamp the gate(s) of NMOSFETs of McPherson’s half-bridge within the power device 500 fails to disclose a clamping circuit electrically connected to the plurality of power devices as recited in claim 23 (The same/similar argument was made in pp. 8-21 of the Brief in the first Appeal.).  However, such features are disclosed in the modification for the reasons discussed in the Final Office Action.  
Appellant more specifically argues at p. 11 that Pang discloses a gate driver circuit, not a power module apparatus (The same/similar argument was made in pp. 8-9 of the Brief in the first Appeal.).  While Pang at Col. 5 ll. 17-21 discloses that the Fig. 2 circuit is a gate driver circuit, the gate driver circuit and PSW in Fig. 2 of Pang provide power to circuitry receiving power from PSW and is thus considered a power module apparatus.  Further, the above-discussed modification of the Fig. 2 arrangement of McPherson so as to clamp the gates of NMOSFETs of McPherson’s half-bridge within the power device 500 in Fig. 2 of McPherson by using a clamping switch discloses a power module 100, wherein the power device 500 in Fig. 2 of McPherson has gate drive connectors 700 and is clamped (e.g., for example at the gate drive connectors 700) using the clamping circuit disclosed in Pang.  

Appellant further argues at pp. 13-18 that the above-modification of the Fig. 2 arrangement of McPherson so as to clamp the gate(s) of NMOSFETs of McPherson’s half-bridge within the power device 500 fails to disclose a power module apparatus having an integrated clamping circuit (The same/similar argument was made in pp. 12-13 of the Brief in the first Appeal.).  Since it was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention that a clamping circuit and a clamp trigger mechanism may be integrated with a power device (an official notice of the foregoing fact was previously taken as shown in the Final Office Action), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to integrate/arrange the above discussed 
Appellant further argues at pp. 15 and 20-24 that a half bridge there is no suggestion/reason to make the above-discussed modification of the Fig. 2 arrangement of McPherson so as to clamp the gate(s) of NMOSFETs of McPherson’s half-bridge within the power device 500 and that any such suggestion is the use of impermissible hindsight (The same/similar argument was made in pp. 16-20 of the Brief in the first Appeal.).  Contrary to Appellant’s assertion, the reasons for modifying the Fig. 2 arrangement of McPherson so as to clamp the gate(s) of NMOSFETs of McPherson’s half-bridge within the power device 500 to thereby reduce the miller capacitance effect and allow clamping of the gate voltage is taught/suggested in Pang (“to reduce miller capacitance effect” (Col. 6 ll. 31-34)), and such a teaching is not borrowed from Applicant’s own disclosure.  
Appellant further argues at p. 19 that the above-modification of the Fig. 2 arrangement of McPherson so as to clamp the gate of the plurality of NMOSFETs of McPherson’s half-bridge within the power device 500 fails to disclose a clamping circuit being configured to clamp a voltage at the gate of the plurality of power devices to less than 10V peak to peak (The same/similar argument was made in pp. 28-29 of the Brief in the first Appeal.).  It is noted that the previous Decision on Appeal at pp. 8-9 already affirmed the Examiner’s determination that use of the feature in the proposed 
Appellant further argues at pp. 20-21 that Pang discloses a gate driver circuit, not a power module apparatus, and thus teaches away from making the above-modification of the Fig. 2 arrangement of McPherson so as to clamp the gate of NMOSFETs of McPherson’s half-bridge within the power device 500 by using a clamping switch as taught by Pang (The same/similar argument was made in pp. 15-16 of the Brief in the first Appeal.).  However, the argument fails because Pang and/or the above-discussed modification of the Fig. 2 arrangement of McPherson so as to clamp the gate of NMOSFETs of McPherson’s half-bridge within the power device 500 discloses a power module apparatus as discussed above.  
Appellant further argues at pp. 24-28 that facts for which the official notices are taken in the prior art rejection for claim 23 are not considered to be common knowledge or well-known in the art.  Appellant does not state any reasons as to why the facts for which official notices are taken are not considered common knowledge or well-known in the art.  To adequately traverse that taking of Official Notice, Appellant must come forth with information or argument that, on its face, casts reasonable doubt regarding the justification of the Official Notice (See Decision on Appeal mailed November 16, 2020 for this application).  Appellant argues that each evidence to support the prior art rejection grounds in the Final Office Action does not teach the entire features of claim 23.  However, each official notice was taken to provide facts related to a subset of claim 23, not the entire claim.  The fact that each evidence does not by itself disclose the 
  Second, Appellant argues (pp. 29-49 of the Appeal Brief) against the prior art rejection for claim 30 by repeating the same arguments raised for claim 23.  Thus, the above discussion in this Examiner’s Answer for claim 23 similarly applies.  Further, as to a reduction of a voltage charge up at the gate of the power devices by at least 10℅ recited in claim 30, the previous Decision on Appeal at p. 19 already affirmed the Examiner’s determination that use of the feature in the proposed combination of applied prior art references would have been obvious to a skilled artisan.  Appellant does not present any new arguments regarding the feature.
Third, Appellant argues (pp. 49-64 of the Appeal Brief) against the prior art rejection for claim 35 by repeating the same arguments raised for claim 23.  Thus, the above discussion in this Examiner’s Answer for claim 23 similarly applies.  Further, claim 35 recites that the clamping circuit is integrated in the power module apparatus.  Such an integration would have been obvious as discussed for claim 23.  
Fourth, Appellant argues (pp. 64-65 of the Appeal Brief) that the above-modification of the Fig. 2 arrangement of McPherson so as to clamp the gate of the plurality of NMOSFETs of McPherson’s half-bridge within the power device 500 fails to disclose that a clamping circuit is integrated into the power module apparatus.  Such a feature has not been claimed in claim 24; the argument is not commensurate with the claim scope.  Regardless, the integration feature is shown in the above-discussed modification of the Fig. 2 arrangement of McPherson as discussed for claim 23.  As to any summary statement made by Appellant that features of claim 24 are not disclosed 
Fifth, Appellant presents arguments (pp. 65-84 of the Appeal Brief) with respect to features of claims 25-29, 31-34, and 36-43 in a similar way to the arguments presented for claim 24 except that the arguments are directed to the respective features of the different claims.  Thus, the same response/analysis presented above for claim 24 similarly applies except that the response/analysis applies to the different features of the respective claims.  The features of each respective claim are disclosed in the modification as discussed in the Final Office Action.  



Respectfully submitted,

Jung H. Kim
/JUNG KIM/
Primary Examiner, Art Unit 2842

Conferees:
Lincoln Donovan
/LINCOLN D DONOVAN/           Supervisory Patent Examiner, Art Unit 2842                                                                                                                                                                                             
David Martin
/DAVID S MARTIN/           RQAS, OPQA                                                                                                                                                                                             


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.